Ex. 10.2
AMENDMENT NO. 1 TO INDEPENDENT DIRECTOR’S CONTRACT
 
THIS Amendment No. 1 to Independent Director’s Contract (this “Amendment”) is
made as of December 29, 2008 by and between Puda Coal, Inc., a Florida
corporation (the “Company”), and Jianfei Ni (the “Director”), who are
signatories to the Independent Director’s Contract dated June 29, 2007 (the
“Agreement”).


RECITALS


WHEREAS, the Company and the Director wish to amend the Agreement to adjust the
compensation of the Director pursuant to paragraph 3 of the Agreement and in
consideration of the Director’s continued services as an independent director of
the Company;


NOW, THEREFORE, in consideration for the foregoing, the mutual promises
contained herein and other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the Company and the Director hereby
agree as follows:
 
1.          Amendment to the Agreement.  Paragraph 3 of the Agreement is hereby
amended and restated in its entirety to read as follows:


“3.        COMPENSATION.  “For all services to be rendered by the Director in
any capacity hereunder, the Company agrees to pay the Director $25,000 worth of
shares of common stock of the Company per year, calculated based on the closing
sale price of the Company’s common stock as quoted by OTCBB on August 11, 2008
(the “Grant Date”) and each anniversary date of the Grant Date thereafter.


The initial fee should be 50% of the annual fee, which is considered earned when
paid and is nonrefundable. The initial payment for the services of the Director
for services rendered is due upon execution of this Agreement; thereafter,
payment of 50% of the annual fee shall be due on or before the first date of
each six succeeding months. Such fee may be adjusted from time to time as agreed
by the parties.  The stock grants under this Agreement shall be subject to the
Company’s equity incentive plan then in effect.
 
2.           General.  Except for the amendments effected by this Amendment,
which shall become effective as of the date hereof, the terms and provisions of
the Agreement shall remain unchanged and in full force and effect.  To avoid any
confusion, this Amendment has no retroactive effect.  This Amendment together
with the Agreement constitute the full and entire understanding and agreement
between the parties with regard to the subjects related to the Director’s
services as a director of the Company.  This Amendment may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which shall constitute one and the same agreement.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and signed as of the day and year first above written.
 

 
PUDA COAL, INC.
a Florida corporation
       
By:  
/s/ Liping Zhu    
Liping Zhu
President and Chief Executive Officer  




 
DIRECTOR
       
By:  
/s/ Jianfei Ni
   
Jianfei Ni

 
 
2

--------------------------------------------------------------------------------

 
